May 17, 2016




                                 JUDGMENT
                 The Fourteenth Court of Appeals
      CHRISTUS HEALTH GULF COAST, D/B/A CHRISTUS ST. JOHN
       HOSPITAL, AND CHRISTUS ST. JOHN HOSPITAL, Appellants
NO. 14-15-00643-CV                          V.

ALISON DAVIDSON, INDIVIDUALLY, AS HEIR, AND AS INDEPENDENT
ADMINISTRATRIX AND REPRESENTATIVE OF THE ESTATE OF PAUL
    ALAN DAVIDSON, DECEASED, CAROLYN DAVIDSON, LANCE
 DAVIDSON, ALEX DAVIDSON, DEREK DAVIDSON, AND STEFANIE
DAVIDSON, INDIVIDUALLY AND AS HEIRS OF THE ESTATE OF PAUL
            ALAN DAVIDSON, DECEASED, Appellees
              ________________________________

       This cause, an appeal from an order signed, July 13, 2015, was heard on the
transcript of the record. We have inspected the record and find error in the order.
We therefore order the order of the court below REVERSED and REMAND this
case with instructions to the trial court (1) to dismiss the appellees’ claims with
prejudice under Civil Practice and Remedies Code section 74.351(b), (2) to
conduct further proceedings to determine the amount of reasonable attorney’s fees
that should be awarded to the appellants under this statute, and (3) to award the
appellants reasonable attorney’s fees and court costs incurred by the appellants.
       We further order that all costs incurred by reason of this appeal be paid by
appellees Alison Davidson, individually, as heir, and as independent administratix
and representative of the estate of Paul Alan Davidson, deceased, Carolyn
Davidson, Lance Davidson, Alex Davidson, Derek Davidson, and Stefanie
Davidson, individually and as heirs of the estate of Paul Alan Davidson, deceased,
jointly and severally. We further order this decision certified below for
observance.